                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


United States of America,                        Case No. 19-cr-130(3) (PAM/SER)

                    Plaintiff,

v.                                                            ORDER

Jose Alfredo Penaloza-Romero (3),

                    Defendant.


Drew Winter, Assistant United States Attorney, United States Attorney’s Office, 300
South Fourth Street, Suite 600, Minneapolis MN 55415 (for the Government); and

Douglas Olson, Assistant Federal Defender, Federal Defender’s Office, 300 South Fourth
Street, Suite 107, Minneapolis MN 55415 (for Defendant).


       This matter is before the Court on the parties’ non-dispositive pretrial motions.
The Court held a hearing on August 5, 2019, (ECF No. 85), but that hearing was
continued to a later date as relates to Defendant’s dispositive pretrial motions, (ECF
Nos. 85, 92, 93). The Court directed the parties to submit additional letter briefs
concerning Defendant’s Motion to Disclose and Make Informant Available for Interview.
(ECF Nos. 41, 85). Those letter briefs have now been submitted. (ECF Nos. 90, 91).
Accordingly, based upon the record, motions, and arguments of counsel at the hearing
and in their respective filings, IT IS HEREBY ORDERED as follows:

      1.     The Government’s Motion for Discovery Pursuant to Federal Rules of
             Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2, (ECF No. 34), is
             GRANTED as follows: The Government seeks discovery pursuant to
             pursuant to Fed. R. Crim. P. 12.1, 12.2, 12.3, 16, and 26.2. Defendant has
             offered no objection to the motion. Therefore, the Government’s motion is
             granted; Defendant shall comply with his obligations under the Federal
             Rules of Criminal Procedure. With respect to timing of expert disclosures,
             the specific ruling below on Defendant’s Motion for Discovery of Expert
             under Rule 16(a)(1)(G), (ECF No. 44), controls.

      2.     Defendant’s Pretrial Motion for Disclosure of 404(b) Evidence, (ECF
             No. 37), is GRANTED as follows: Defendant requests disclosure, at least

                                           1
               three weeks before trial, of “bad act” or “similar course of conduct”
               evidence the Government intends to offer at trial. The Government does not
               object, but requests that the deadline be seven days prior to trial. Rule
               404(b) requires the Government to provide reasonable notice before trial
               when evidence of a crime, wrong, or other act will be used to “prov[e]
               motive, opportunity, intent, preparation, plan, knowledge, identity, absence
               of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2). The Court finds
               that 14 days constitutes reasonable notice in this case. Therefore, no later
               than 14 days prior to trial, the Government shall provide notice of all
               evidence that it intends to offer at trial within the purview of Fed. R. Evid.
               404(b).

       3.      Defendant’s Motion to Compel Attorney for the Government to Disclose
               Evidence Favorable to the Defendant, (ECF No. 38), is GRANTED as
               follows: Defendant seeks evidence pursuant to Brady v. Maryland, 373
               U.S. 83 (1963), and its progeny. The Government indicates it is aware of its
               obligations under these authorities and has represented to the Court that it
               has already turned over all such materials. Therefore, the Government shall
               fully and immediately comply with its obligations under Brady and its
               progeny. 1

       4.      Defendant’s Motion for Discovery and Inspection, (ECF No. 39), is
               GRANTED as follows: Defendant seeks discovery pursuant to the Federal
               Rules of Criminal Procedure. The Government does not object. Therefore,
               the Government shall comply with its obligations under the Federal Rules.

       5.      Defendant’s Motion for Discovery and Inspection of Products and Records
               of Electronic Surveillance, (ECF No. 40), is GRANTED as follows:
               Defendant seeks discovery obtained from electronic surveillance. The
               Government indicates it has already provided this information. Therefore,
               the Government shall produce evidence obtained from electronic
               surveillance.

       6.      Defendant’s Motion to Disclose and Make Informant Available for
               Interview, (ECF No. 41), is GRANTED IN PART and DENIED IN
               PART as follows: Defendant’s motion seeks the disclosure of any
               informant utilized by the Government in the investigation of this matter and
               to make such informant available for interview. The Government asserts
               that informants may testify at trial, so their identity—as well as their
               statements and criminal histories—will be disclosed along with Jencks Act

1
 As discussed at the hearing, should the Government withhold any Brady material pursuant to the Jencks
Act, it must bring said material to the Court’s attention.


                                                  2
materials. Based on the parties’ dispute, the Court requested additional
letter briefs. (ECF Nos. 90, 91).
        The Government explained the circumstances of its informant. The
informant was involved in a March 2019 controlled purchase of one pound
of methamphetamine from Defendant. That information was used to secure
a March 23, 2019 GPS tracker warrant on Defendant’s Dodge Dart.
Defendant drove the Dodge Dart, with a tracking device installed, to a La
Quinta Inn in Bloomington, Minnesota with co-defendant, Irwin Becerra.
At the hotel, Becerra purchased 40 pounds of methamphetamine from co-
defendant Humberto Torres-Rodriguez, who was cooperating with law
enforcement. Becerra was arrested following the purchase. Defendant was
arrested while he waited in the car outside after dropping of Becerra. The
Government asserts the GPS tracker warrant investigation stemming from
the one pound of methamphetamine was separate from the investigation
involving the 40 pounds of methamphetamine. Indeed, the Government
asserts that law enforcement learned of the GPS tracker only the day of
Defendant’s arrest, sometime before he arrived at the hotel.
        The Government asserts that Defendant is charged “solely upon the
observations and seizures of the police on or about April 5th” so the March
controlled buy information is irrelevant to Defendant’s prosecution. In
response, Defendant merely asks for Defendant’s recorded statements to the
informant.
        Rule 16(a)(1)(B) requires the Government to disclose “any relevant
written or recorded statement by the defendant” if it is within the
Government’s possession, custody, or control. While the Government has
indicated it does not intend to call the informant as a witness because that
informant’s relationship to Defendant involves crimes separate from those
charged in this proceeding, the Government has no basis for withholding
Defendant’s statements to that informant. Defendant’s statements are
relevant because they involved a controlled drug purchase that led to a GPS
tracking warrant. The GPS tracking warrant information was later
referenced, alongside information obtained at the La Quinta Inn controlled
methamphetamine purchase, to secure a search warrant for Defendant’s
apartment. (Gov’t Ex. 2). That later-obtained search warrant led to seizure
of 10 pounds of methamphetamine and $30,000 in US currency. It is of no
moment that the original investigation was not related to the later one; the
two investigations became intertwined and, thus entangled, Defendant’s
statements are relevant and must be disclosed under Rule 16(a)(1)(B). The

                              3
     Government may not withhold Defendant’s statement from Defendant on
     the grounds that it was made to an informant. United States v. Flores-
     Mireles, 112 F.3d 337, 340 (8th Cir. 1997) (applying Rule 16(a)(1)(B) to
     statements made to informants).
            The Court notes, however, that because the Government indicated it
     will not call this informant as a witness, it need not disclose the informant’s
     identity. United States v. Hollis, 245 F.3d 671, 674 (8th Cir. 2001) (no
     obligation to disclose informant’s identity where informant did not
     participate in offense charged and Government stated it did not intend to
     call the witness at trial). Accordingly, the Government may redact the
     informant’s identifying information from the statement it has been ordered
     to provide.

7.   Defendant’s Motion for Early Disclosure of Jencks Act Material, (ECF
     No. 42), is DENIED except as follows: Defendant seeks Jencks Act
     materials at least two weeks prior to trial. The Government objects to
     Court-ordered disclosure of Jencks Act materials, but agrees to provide
     Jencks materials three days prior to trial. “The Jencks Act requires that the
     prosecutor disclose any statement of a witness in the possession of the
     United States which relates to the subject testified to by the witness on
     direct examination.” United States v. Douglas, 964 F.2d 738, 741 (8th Cir.
     1992). “Although the United States need not produce Jencks statements
     prior to a witness’ testimony on direct examination, the United States may
     agree to early discovery of Jencks material.” Id. at 741 n.2. Therefore, no
     later than three days before trial, the Court expects the Government to
     provide Jencks Act materials as agreed so as to prevent delays in trial.

8.   Defendant’s Motion for Government Agents to Retain Rough Notes, (ECF
     No. 43), is GRANTED as follows: Defendant seeks an order directing any
     law enforcement agent, including any confidential reliable informant,
     involved in this case to “retain and preserve” all rough notes pertaining to
     this matter. The Government does not object. Accordingly, any law
     enforcement agent, including informants, shall retain and preserve rough
     notes related to this matter.

9.   Defendant’s Motion for Discovery of Expert under Rule 16(a)(1)(G), (ECF
     No. 44), is GRANTED as follows: Defendant seeks disclosure of expert
     testimony three weeks prior to trial. The Government indicates it expects to
     call various experts in this case at trial and agrees to provide reasonable
     notice of its experts. In its discovery motion, the Government requests a 30-
     day disclosure deadline. (ECF No. 34). The Court concludes 21 days is


                                    4
            reasonable. Therefore, no later than 21 days prior to trial, the parties shall
            provide expert disclosures. See Fed. R. Crim. P. 16(a)(1)(G); Fed. R. Crim.
            P. 16 advisory committee’s notes, 1993 Amendments (“Although no
            specific timing requirements are included, it is expected that the parties will
            make their requests and disclosures in a timely fashion.”). Any rebuttal
            expert must be disclosed no later than 7 days prior to trial.


Date: August 28, 2019                                 s/ Steven E. Rau
                                               Steven E. Rau
                                               United States Magistrate Judge
                                               District of Minnesota

                                               United States v. Penaloza-Romero (3)
                                               Case No. 19-cr-130(3) (PAM/SER)




                                           5
